          Case 1:20-cv-05441-KPF Document 53 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Uniformed Fire Officers Association, et al.,

                       Petitioners/Plaintiffs,

        -against-

  de Blasio, et al.,
                                                           Case No. 20-Civ-05441 (KPF)
                       Respondents/Defendants.




                          NOTICE OF APPEARANCE OF COUNSEL


               PLEASE TAKE NOTICE that Ye Eun Charlotte Chun of Cleary Gottlieb Steen &

Hamilton LLP hereby appears in the above-captioned case as counsel to amicus curiae The

Legal Aid Society. The undersigned certifies that she is admitted to practice before this Court.




 Dated: July 29, 2020
        New York, New York

                                                   Respectfully submitted,



                                                   /s/ Ye Eun Charlotte Chun
                                                   Ye Eun Charlotte Chun
                                                   chchun@cgsh.com
                                                   CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                   One Liberty Plaza
                                                   New York, New York 10006
                                                   T: 212-225-2000
                                                   F: 212-225-3999

                                                   Of Counsel for The Legal Aid Society
